Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed March 28, 2022, claims 1-19 are presented for examination. Claims 1 and 15 are independent claims.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d), and based on application # 10-2019-0108654 filed in Republic of Korea on September 3, 2019 which papers have been placed of record in the file.

Oath/Declaration
The Office acknowledges receipt of a properly signed Oath/Declaration submitted March 28, 2022.

Information Disclosure Statement

The Applicant’s Information Disclosure Statement filed (March 28, 2022) has been received, entered into the record, and considered.

Drawings

The drawings filed March 28, 2022 are accepted by the examiner.


Abstract

The abstract filed March 28, 2022 is accepted by the examiner.
 

                                                              Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CPR 3.73(b).  
Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 10-17 and 19-23 of application No. 16920073. Although the conflicting claims are not identical, they are not patentably distinct from each because of their similarity to the limitations claimed in application No. 16920073.
This is an obviousness-type double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 10, 11, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al. (US 20160302735 Al) in view of Kwon (US 20180177413 Al).

	As to Claim 1:
Noguchi et al. discloses a  display device (Noguchi, see paragraph [0012], where Noguchi discloses a mobile device comprising the pulse wave measuring apparatus according to the first aspect; and a display that displays at least either of attribute information and health information)  comprising: a display panel to display an image (Noguchi, see 30 in figure 1); and a blood pressure measuring module (Noguchi, see paragraph [0123], where Noguchi discloses that the blood pressure information output unit 30 outputs blood pressure information of the living body 10 based on a video input to the video input unit 20. The blood pressure information output unit 30 comprises a display that displays blood pressure information) comprising a fingerprint sensor (Noguchi, see paragraph [0127], where Noguchi discloses that the blood pressure information output apparatus 100 acquires a video
of a fingertip by using an optical fingerprint sensor provided on the rear surface of a smartphone), a pulse wave sensor and a controller (Noguchi, see paragraph [0188] and paragraph [0189], where Noguchi discloses that the blood pressure information output apparatus 100. The blood pressure information output apparatus 100 comprises the pulse waveform information acquiring unit 21, a pulse information calculating unit 40 and the blood pressure information output unit 30.
The pulse waveform information acquiring unit 21 optically acquires pulse waveform information from optical signals from a single region of the living body 10), wherein the finger sensor is configured to sense a finger that is applied to the display panel (Noguchi, see paragraph [0127], where Noguchi discloses that the blood pressure information output apparatus 100 acquires a video
of a fingertip by using an optical fingerprint sensor provided on the rear surface of a smartphone), wherein the pulse wave sensor is configured to generate a pulse wave signal using light that is emitted from a pixel of the display panel (Noguchi, see paragraph [0197] and paragraph [0198], where Noguchi discloses that by using the algorithm according to the present example, a pulse rate HR can be detected from a video of the living body 10. Stable extraction of a pulse wave waveform is a fundamental technique necessary for estimating blood pressure BP. For example, the blood pressure information output apparatus 100 can detect a pulse wave having a high S/N ratio by selecting, as a region of interest ROI, a nose region where capillaries concentrate. At Step Sl00, the blood pressure information output apparatus 100 acquires a video of a measurement subject. Thereafter, the blood pressure information output apparatus 100 extracts an RGB signal from the acquired measurement subject video. In one example, the measurement subject video has 640x480 pixels), wherein the pulse wave sensor comprises an optical sensor (Noguchi, see paragraph [0189], where Noguchi discloses that the pulse waveform information acquiring unit optically acquires pulse waveform information 28 from optical signals from a single region of the living body 10), and the pulse wave signal that is received from the pulse wave sensor (Noguchi, see paragraph [0197] and paragraph [0198], where Noguchi discloses that by using the algorithm according to the present example, a pulse rate HR can be detected from a video of the living body 10. Stable extraction of a pulse wave waveform is a fundamental technique necessary for estimating blood pressure BP. For example, the blood pressure information output apparatus 100 can detect a pulse wave having a high S/N ratio by selecting, as a region of interest ROI, a nose region where capillaries concentrate. At Step Sl00, the blood pressure information output apparatus 100 acquires a video of a measurement subject. Thereafter, the blood pressure information output apparatus 100 extracts an RGB signal from the acquired measurement subject video. In one example, the measurement subject video has 640x480 pixels). 
Noguchi differs from the claimed subject matter in that Noguchi does not explicitly disclose pressure sensor and wherein the controller is configured to measure a blood pressure utilizing a pressure signal, which is sensed by the pressure sensor. However in an analogous art, Kwon discloses a fingerprint sensor that uses a touch sensor to measure finger pressure therefore a pressure sensor (Kwon, see paragraph [0107] and paragraph [0113], where Kwon discloses that the controller 140 may identify a user based on a user's fingerprint provided from the touch sensor 110", the controller 140 may create a contact pressure profile PR according to a contact region, based on a contact area signal and a touch force signal, and then correct the contact pressure exerted on the user's blood vessel based on the contact pressure profile PR. In this case, the touch sensor 110" illustrated in FIGS. 11A and 11B may be used) and wherein the controller is configured to measure a blood pressure utilizing a pressure signal, which is sensed by the pressure sensor (Kwon, see paragraph [0024], where Kwon discloses that a controller configured to continuously obtain a blood pressure of the user by controlling the contact pressure adjuster to adjust the contact pressure and analyzing a change of the PPG signal according to adjustment of the contact pressure). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Noguchi with Kwon. One would be motivated to modify Noguchi by disclosing pressure sensor and wherein the controller is configured to measure a blood pressure utilizing a pressure signal, which is sensed by the pressure sensor as taught by Kwon, and thereby preventing noise in the accuracy of blood pressure measurement (Kwon, see paragraph [0005]).

As to Claim 6:
Noguchi in view of Kwon discloses the display device of claim 1, wherein the display device includes a display area and a non-display area (Kwon, see 150 in figure 8, where Kwon shows gui areas (pixel display areas) and non-gui areas with no display (non-pixel non-display area), and wherein the pressure sensor and the optical sensor are in the display area (Kwon, see paragraphs [0144], [0145], [0113] and [0107]).

As to Claim 10:
Noguchi in view of Kwon discloses the display device of claim 1, wherein the blood pressure measuring module is configured to concurrently measure blood pressures at a plurality of points above the display panel (Kwon, see paragraph [0107] and paragraph [0113], where Kwon discloses that the controller 140 may identify a user based on a user's fingerprint provided from the touch sensor 110", the controller 140 may create a contact pressure profile PR according to a contact region, based on a contact area signal and a touch force signal, and then correct the contact pressure exerted on the user's blood vessel based on the contact pressure profile PR. In this case, the touch sensor 110" illustrated in FIGS. 11A and 11B may be used).

As to Claim 11:
Noguchi in view of Kwon discloses the display device of claim 1, wherein the display panel comprises a plurality of pixel electrodes and a common electrode, the common electrode having a light transmission opening, and wherein the optical sensor overlaps the light transmission opening (Kwon, see figure 11A and paragraph [0086]).

As to Claim 12:
Noguchi in view of Kwon discloses the display device of claim 1, wherein the pressure sensor comprises a force sensor, a gap capacitor, or a strain gauge (Kwon, see paragraph [0008], where Kwon discloses that the controller may be further configured to determine a contact pressure based on the contact area signal and the touch force signal and obtain the blood pressure of the user based on a change of the PPG signal according to the contact pressure).

As to Claim 13:
Noguchi in view of Kwon discloses the display device of claim 1, further comprising a window member that is above the display panel (Kwon, see transparent cover 114 in figure 2 and paragraph [0057]).

Allowable Subject Matter
Claims 2-5, 7-9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 15-19 are allowable after overcoming double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. Warisawa (US 20180228383 A1).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON M ROSARIO/Primary Examiner, Art Unit 2624